Citation Nr: 1002281	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-16 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right flank hematoma from June 1, 2005.

3.  Entitlement to an initial compensable evaluation for 
hypertension from June 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and witness


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to June 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Portland, 
Oregon Office (RO) of the Department of Veterans Affairs (VA) 
which, in part, granted service connection for a right flank 
hematoma and hypertension and assigned noncompensable 
evaluations.  The effective date assigned was from June 1, 
2005.  In addition, service connection for a left knee 
disorder was denied.  The Veteran disagreed with this 
decision.

By rating action in February 2007, the noncompensable 
evaluation for a right flank hematoma was increased to 10 
percent effective from June 1, 2005.  As this increase 
represents less than the maximum available benefit, it does 
not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).  Accordingly, the Board will proceed with appellate 
review of the propriety of the assigned rating.

Under Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), 
when a Veteran appeals the initial rating for a disability, 
VA must consider the propriety of a "staged" rating based on 
changes in the degree of severity of the disorder since the 
effective date of service connection.  

In November 2009, the Veteran testified at a videoconference 
hearing before the undersigned; a transcript of that hearing 
is of record.

The Veteran has several additional claims pending, including 
a claim for service connection for bronchial asthma.  These 
are in various states of development.  The only claims 
currently perfected for appeal to the Board are as shown on 
the title page.


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with a chronic 
left knee disorder which is related to service.

2.  From June 1, 2005, the Veteran's right flank hematoma has 
been manifested by an abdominal protrusion which is not well 
supported by a truss or brace, and is not readily reducible.

3.  From June 1, 2005, the Veteran's hypertension has not 
been manifested by diastolic pressure predominantly 100 or 
more, or; systolic pressures predominantly 160 or more.

CONCLUSIONS OF LAW

1.  A current left knee disorder was not incurred or 
aggravated by active service. 38 U.S.C.A. §§ 101(24), 1110, 
5103, 5103A, 5107(West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).

2.  From June 1, 2005, the Veteran's right flank hematoma has 
met the criteria for an evaluation of 30 percent.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.73, Diagnostic Code 5324, 4.114, Diagnostic Codes 7338, 
7346 (2009)

3.  From June 1, 2005, the Veteran's hypertension has not met 
the criteria for a compensable evaluation.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107(b); 38 C.F.R. § 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective 
date have been assigned for a right flank disorder and 
hypertension, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.  Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

Regarding the claim for service connection for a left knee 
disorder, the requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA) have also been met.  There is no issue as 
to providing an appropriate application form or completeness 
of the application. VA notified the appellant in February 
2005 and May 2008 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, including VA medical records; 
and as warranted by law, affording VA examinations.  VA 
provided adequate notice of how disability ratings and 
effective dates are assigned.  The claimant was provided the 
opportunity to present additional pertinent evidence and a 
meaningful opportunity to participate in the adjudication of 
the claims.  He was provided the opportunity to present 
pertinent evidence.  There is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.  Hence, the case is ready 
for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, 
extensive service treatment records, VA medical records, 
private medical records, and VA and private examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


I.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the record must show (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2005).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Veteran testified in November 2009 that he incurred a 
torn medial meniscus in service. He had swelling, pain, 
clicking, and locking after physical training.  He was placed 
on a permanent profile for anterior left knee pain.

Service treatment records reveal that in a December 2001 
orthopedic consultation it was noted that he had a history of 
left knee pain for 18 months.  There was no history of any 
trauma, or tendon laxity.  There was some crepitus noted.  He 
was given a profile at that time. 

In a May 2005 referral to a civilian specialist for a 
suspected meniscal tear; the examiner noted minimal joint 
effusion of the left knee.  There was infrapatellar bursa 
fluid collected.  There were no demonstrated abnormalities of 
the ACL, PCL, LCL, bony structure, cartilage, or medial or 
lateral meniscus.

In March 2005, a VA examiner reviewed the Veteran's claims 
file in detail.  He noted that the Veteran was still on 
active duty and was retiring in two months.  He had been seen 
in October 2000 with complaints of left knee pain.  There had 
been a question of whether he had a meniscus tear.  The 
examiner noted no redness, locking up, giving out, or laxity.  
The Veteran reported that it affected his job because it was 
hard to run.  It did not affect his home life.

Examination revealed left knee range of motion was flexion 
and extension to 120 degrees.  This was noted to be the 
normal range of motion for the Veteran's body shape and size.  
There was no medial or lateral laxity, edema, or effusion.  
Drawer signs were negative, and there was no pain on motion, 
or fatigue.  X-rays revealed no fracture, dislocation, or 
bony destruction.  There was no suprapatellar joint effusion 
or definite calcified loose body.  There was bony 
hypertrophic/skeletal hyperostosis seen along the posterior 
aspect of the tibias bilaterally.  This was not considered a 
significant pathological process.  There were also bony 
hypertrophic changes at the proximal tibia and fibula on the 
left leg which could possibly have been related to an old 
trauma.  The diagnosis was a history of a medial meniscus 
tear in 2000.

At a January 2007 VA examination the claims file and medical 
records were reviewed.  Left knee pain was noted during 
service in the late 1990s while running.  He had no history 
of injury or surgery.  Crepitus was noted in April 2005.  
Currently the Veteran could walk 4 or 5 miles without any 
difficulty.  However if he attempted this on two consecutive 
days he would have pain.  Likewise he could run but if he ran 
two days in a row he suffered left knee pain.  He reported a 
remote history of instability which was not chronic.  He did 
not use any assistive devices.  He was not limited in his 
ability to work, or in his routine daily activities.  He had 
no flare-ups; chronic pain; tenderness to palpations, 
crepitus, effusion, or instability.  The range of motion was 
normal with flexion to 140 degrees; and, extension to 
0 degrees.  There was no discomfort or decrease in the range 
of motion with repetition.   Range of motion was not limited 
by pain, fatigue, weakness, or lack of endurance.  Medial and 
lateral collateral ligaments were intact, anterior and 
posterior Drawer signs, and McMurray signs were negative, and 
gait was normal.  An MRI was performed because of the 
questionable history of a torn medial meniscus in service.  
The MRI results however were normal.

The impression was left knee pain occurring rarely after 
consecutive days of running.  There was no chronic problem 
identified.  His employment was not affected.  

Here, there are no diagnoses of any current left knee 
disorder.  While there is evidence of complaints of pain in 
service; there was no report of any injury incurred at that 
time.  While there was an impression of a possible torn 
medial meniscus, none was found by examination.  The current 
medical evidence does not identify any chronic left knee 
disorder.  

In summary, review of the claims file shows no competent 
medical evidence of any current left knee disorder.  The 
Board acknowledges that the requirement of a "current 
disability" is satisfied when the claimant has a disability 
at the time a claim for VA disability compensation is filed 
or during the pendency of that claim. See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, 
however, there is no indication of a diagnosed left knee 
disability at any time during the course of the appeal, and 
McClain is accordingly not applicable.

Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, 
none of the three conditions described in Jandreau are 
applicable in establishing a diagnosis on which service 
connection can be based.

While the evidence shows the Veteran has complained of left 
knee pain, the Court has held that pain is not a disability. 
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Therefore, absent demonstrated functional impairment, the 
Board finds that the RO was not incorrect in concluding that 
there was no disability subject to service connection.  Also, 
in the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992). Therefore, because there is no evidence of a left 
knee disability related to the Veteran's service, service 
connection must be denied. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



II.  Increased initial ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).   
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.


A.  An evaluation in excess of 10 percent for a right flank 
hematoma

The Veteran testified in November 2009 that he suffered from 
chronic coughing during service.  In February 2005 during a 
coughing fit he felt a pop in his side accompanied by sharp 
pain.  He reported to the emergency room where the impression 
was a pulled muscle.  He was treated and sent home but 
continued coughing and a few days later he felt another pop 
accompanied by real sharp burning pain.  He again went to the 
emergency room and was told he had broken a rib.  He was 
given pain killers and again sent home.  In a subsequent 
examination it was noted that he had broken 3 ribs.  Air was 
noted under the skin and he was told that he had a punctured 
lung.  He was sent home for a month to recuperate.  He began 
developing a small bulge on the right flank which slowly 
became larger.  He was told it was a fluid build up and would 
go away after a couple of months.  A CAT scan revealed that 
it actually was a deformity of the abdominal wall and not a 
true hernia.  

In March 2005, a VA examiner reviewed the Veteran's claims 
file in detail noting that he was still on active duty and 
was retiring in two months.  In January 2005 he suffered a 
pneumothorax.  He had been coughing and suffered a sharp pain 
on the lower right side.  A CAT scan revealed right lateral 
abdominal wall edema and hematoma and fractured rib.  Bone 
studies did not reveal osteoporosis.  He was treated with 
cough and pain medication.  Recent x-rays revealed a 
displaced rib fracture otherwise a normal chest x-ray.  There 
was no pneumothorax or atelectasis.  He had complaints of 
fullness of the right lateral aspect of the abdomen with 
pain.  Cough medicines help.  He coughs up green and yellow 
sputum but no blood.  

Examination revealed the abdomen was soft; and, bowel sounds 
were positive in all quadrants.  There was a large protrusion 
on the lateral aspect of the right flank measuring 13 inches 
x 8 inches secondary to a hematoma from a pneumothorax.  
There was hollow percussion from the umbilicus to lateral 
aspect.  There was tenderness to palpation of the abdomen.  
There was no hernia, masses, or organomegaly, but it was 
difficult to palpate secondary to the fluid in the abdomen.    
The diagnosis was spontaneous pneumothorax secondary to 
cough, resulting in displacement with right rib fracture; 
hematoma, right flank secondary to pneumothorax.

The Veteran underwent a cardiothorax surgical clinic 
evaluation in July 2005 at the University of Missouri 
Hospital.  It was noted that he was in normal health in 
January 2005 when he began having severe coughing spells.  In 
February 2005 he was told that he had some broken ribs as 
well as a punctured lung.  He continued to have an increasing 
bulge on his right side but told that it was a fluid buildup 
and would go away after a while.  In April 2005 it was 
determined that it was not fluid but basically more 
consistent with a chest wall deformity.  He was advised that 
it could be repaired but it was not in his best interest.  He 
was being seen for a second opinion.  The Veteran had 
numbness along the right upper quadrant of the abdomen with 
some occasional pain which had improved.  He was actually 
doing reasonably well but was concerned with whether the 
bulge should be repaired.  

Examination revealed a nontender thorax on the chest wall.  
However along the lower aspect of the right rib cage the 
costal margin appeared intact except in the midaxillary line, 
where there was definitely some flail movement of the chest.  
There was no obvious hematoma, but the veins were very 
distended and prominent over the right lateral chest wall 
inferiorly and the abdominal wall and over the right flank 
region.  Looking at him while standing, there was a definite 
asymmetry from the right side, bulging more than the left 
side.   

The impression was multiple lower right chest wall rib 
fractures and there was definitely one if not more segments 
of rib fracture in the areas, which could be similar to 
having a localized flail chest.  The chest wall was 
definitely not intact in this area and there was actually a 
bulge of the entire liver coming through the right flank 
region.  There did not appear to be a true hernia but it was 
definitely asymmetrical and consistent with the rib fractures 
seen above.  The examiner noted that he had a long discussion 
with the Veteran.  He had a definite flair region of the 
chest involving the 8th, 9th, 10th, and possibly 11th rib.  The 
liver was pushing into the upper abdominal wall, as well as 
the chest wall since these ribs were fractured.  He appeared 
to have an enlarged liver which may be a fatty infiltrated 
liver.  He did not have a true hernia but multiple rib 
fractures which were considered a flail chest.

The examiner noted that to repair the abdomen would require 
placing mesh with the risk of infection and a chance that the 
sutures could pull out as well because of the Veteran's size.  
In addition the other option was to place an abdominal binder 
and see if this could at least hold the liver and chest wall 
stable for at least two months and then re-evaluate to see if 
there was improvement and if there was enough scarring to 
stabilize the chest wall.  If there were no changes and the 
patient could live with asymmetry this would be the best 
option.  However if he really wished to have the repair done 
he had to realize that there was a definite risk of failure 
of the mesh because of his size and the fact he had a large 
liver, and a flail chest.  He may not have any good tissue to 
approximate and to hold the mesh once the area was inspected 
surgically.  

At a January 2007 VA examination the claims file and medical 
records were reviewed.  The examiner noted that the right 
flank hematoma had a very complex history.  Examination 
revealed a nontender although large bulge below the ribs on 
the right measuring 30 by 25 cm.  There was no tenderness to 
palpations over the rib cage; however there was one area of 
floating rib.  He was able to sit up from the supine position 
without any difficulty.  A CT scan of the chest and abdomen 
showed abdominal contents to bulge laterally with thinned and 
atrophic abdominal musculature.  There were no peritoneal 
defects or hernias noted.  The impression was multiple right 
side rib fractures including an area of the rib that was 
fractured in two areas which was similar to having a flailed 
chest.  The Veteran had a pneumothorax as a result which was 
resolved.  There was a weakness of the chest/abdominal wall 
on the right with a large bulging consisting of abdominal 
contents including the liver in the right flank.  The Veteran 
was being considered for surgery however weight loss was 
recommended initially before surgery.  

The Board notes that the Veteran's right flank disability is 
not listed in the rating schedule.  However, unlisted 
disabilities can be rated analogously with the first two 
digits selected from that part of the rating schedule most 
closely identifying the part or system of the body involved, 
and the last two digits will be "99."  See 38 C.F.R. §§ 4.20, 
4.27 (2009) (outlining principles related to analogous 
ratings). The RO initially determined that the most closely 
analogous Diagnostic Code was 5324, diaphragm, rupture of, 
with herniation.  

A diaphragm rupture with herniation, is rated under 38 C.F.R. 
§ 4.73, Diagnostic Code (DC) 5324, which in turn is rated 
under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346, for 
hiatal hernia.  Under Code 7346, a 30 percent rating is 
warranted when that disease is manifested by persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, which is productive of considerable impairment of 
health.  A 10 percent rating is warranted for two or more of 
the symptoms for the 30 percent evaluation of less severity.

This Code is problematic in that it does not address any of 
the symptomatology of the Veteran's specific disorder.  Under 
this criteria the Veteran cannot warrant a compensable 
disability rating.  Subsequently the RO in its February 2007 
rating decision rated the right flank disorder analogously 
under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5319, abdominal 
muscle damage (Muscle Group XIX).  The function of these 
muscles is support and compression of the abdominal wall and 
thorax, flexion and lateral motions of the spine, and 
synergists in strong downward movements of the arm.  Under DC 
5319, a 10 percent evaluation is assigned for a moderate 
disability, and a 20 percent disability evaluation is 
warranted for a moderately severe disability.  A 30 percent 
evaluation is contemplated for a severe disability.

However, the focus in rating activity to date in this case 
has been the surface abdominal disorder itself, rather than 
any functional incapacitation, in whatever physical aspect it 
may be present. And in fact, the Veteran does not appear to 
be physically incapacitated by his right flank disorder.  The 
RO rated the Veteran with moderate abdominal muscle damage.  
However the rating criteria used is for missile penetration 
of the muscle which again is not appropriate for the 
Veteran's rather unusual disability.

The Board has determined that the Veteran's right flank 
disorder would be more appropriately rated analogously under 
Diagnostic Code 7338, for inguinal hernia.  

While this again is not a perfect fit, it seems to describe 
the Veteran's unique disorder more appropriately.  Under DC 
7338, an inguinal hernia that is small, reducible, or without 
true hernia protrusion; or, not operated, but remediable, is 
granted a noncompensable rating.  An inguinal hernia that is 
postoperative recurrent, readily reducible, and well-
supported by a truss or belt warrants a 10 percent rating.  A 
30 percent rating is warranted when the hernia is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible.  A 60 percent 
rating is warranted when the hernia is large, postoperative, 
recurrent and not well supported under ordinary conditions 
and not readily reducible, when considered inoperable.  
38 C.F.R. § 4.114.

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to whether it 
is reasonable to conclude that the disability picture is 
comparable to a 30 percent evaluation.  Overall, the evidence 
shows that there is a question as to which of the two 
evaluations should apply, 10 percent or 30 percent, since the 
current level of disability arguably, but not clearly, 
approximates the criteria for a 30 percent evaluation.  Thus, 
the Board concludes, with resolution of reasonable doubt in 
the appellant's favor, that a 30 percent rating analogously 
under Diagnostic Code 7399 is warranted.  Consideration has 
been given to whether the evidence warrants a higher rating, 
based on the size of his protrusion.  However, the higher 
rating provided under Diagnostic Code 7338 contemplates an 
actual postoperative herniation, with the additional risks of 
complications associated with such disability.  In this case, 
the evidence does not show that he has herniation.   
Accordingly, the 30 percent evaluation is appropriate.  

B. Increased compensable evaluation for hypertension

The Veteran testified in November 2009 that he developed 
hypertension in Germany in 1991.  He was treated for an 
irregular heartbeat and diagnosed with atrial fibrillation 
and prescribed Athenol.  Since that time his blood pressure 
has been high in the range of 140/90.  He was told that he 
had symptoms of borderline hypertension but the Athenol he 
was taking for atrial fibrillation also controlled 
hypertension and was masking it.

He noted, in essence, that as he was on controlling 
medications and it could not be stated if hypertension 
affected his normal activities.  He monitored his blood 
pressure at work by visiting the nurse's office and also when 
he was seen for other reasons by his doctor.

In March 2005, a VA examiner reviewed the Veteran's claims 
file in detail noting that he was diagnosed in 1992 with 
atrial fibrillation.  He had been running and did not feel 
well.  He was treated with Athenol from that time.  He has 
had no chest pains. He has had occasional fatigue and 
dizziness if he gets up suddenly.  He has had a history of 
intermittent elevated blood pressure since 1998, but has 
received no definitive treatment.    

At a January 2007 VA examination the claims file and medical 
records were reviewed.  The examiner noted that the Veteran's 
blood pressures were 129/76; 124/67; and, 110/60.  His pulse 
varied from 53-72.  The Veteran's heart rate and rhythm were 
normal without ectopy.  The examiner noted that it would be 
impossible to state whether the Veteran had hypertension 
without resorting to mere speculation.  He had been on 
Athenol since 1991 for exercise induced atrial fibrillation.  
He has had rare episodes of elevated blood pressures and 
therefore the possibility of hypertension was mentioned by 
his primary care providers in the past.  He has not been 
taken off of Athenol because of his history of atrial 
fibrillation.  Therefore the examiner could not make an 
absolute diagnosis of hypertension.

Under 38 C.F.R. § 4.71a, Diagnostic Code 7101, addressing 
hypertension, a 10 percent rating is warranted for diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is warranted for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more. Id.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation for hypertension.  While the Veteran 
has been awarded service connection for hypertension based on 
some elevated readings during service, the evidence does not 
indicate that he currently has hypertension, or at least 
hypertension which warrants a compensable rating.

The VA examiner in March 2005 noted a history of intermittent 
elevated blood pressure since 1998, but also noted that the 
Veteran has not received any definitive treatment.  The VA 
examiner in January 2007 noted that the Veteran's blood 
pressures were 129/76; 124/67; and, 110/60, or essentially 
normal for VA purposes.  He further noted that as the Veteran 
was being treated for atrial fibrillation with Athenol, he 
could not make an absolute diagnosis of hypertension.

The blood pressure readings in the record do not establish 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more.  In fact, the blood 
pressure readings in January 2007 revealed only one diastolic 
pressure as high as 76 and only one systolic pressure reading 
as high as 129.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application. 38 U.S.C.A. § 5107(b).


III.  Extraschedular considerations

Consideration has also been given regarding whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. 
§ 3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record)

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization. Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disabilities at issue, but the medical evidence reflects that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describes 
the severity and symptomatology of the Veteran's disorders. 
Moreover, the evidence does not demonstrate other related 
factors.  The Veteran has not required frequent 
hospitalization due to service-connected disorders.  
Moreover, evidence of marked interference with employment has 
not been shown.  In the absence of any additional factors, 
the RO's failure to consider or to refer these issues for 
consideration of an extraschedular rating was not 
prejudicial.


						


ORDER

Service connection for a left knee disorder is denied.

Entitlement to a 30 percent rating, but not higher, from June 
1, 2005, for a right flank hematoma, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.

A compensable evaluation for hypertension from June 1, 2005 
is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


